Title: To John Adams from Benjamin Rush, 8 February 1778
From: Rush, Benjamin
To: Adams, John


     
     Lancaster, 8 February 1778. RC (Adams Papers); printed: Benjamin Rush, LettersLetters of Benjamin Rush, ed. L. H. Butterfield, Princeton, 1951; 2 vols., 1:199–200. Detailing some of his charges against Dr. Shippen, Rush complained that his alleged personal resentment was the congress’ excuse for not removing the director general of hospitals; therefore, “to restore harmony,” Rush felt compelled to resign.
    